DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13-15, 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pursimo et al. (US 20140110168).

Regarding claims 1, 9, and 14 Pursimo discloses a machine comprising: a movable carrier (2) (fig 1); a frame (annotated fig 1) supported on the movable carrier (annotated fig 1); a boom (4) coupled to the frame (annotated fig 1); at least one boom actuator (16 shown in annotated fig 1) adapted to actuate the boom ([0061]); at least one boom sensor (17) configured to generate signals indicative of a spatial orientation of the boom ([0062]); a drilling work device (10) coupled at a distal portion of the boom (fig 1); a first actuator (16 shown in annotated fig 1) adapted to actuate the drilling work device ([0060]); a second actuator (16 shown in annotated fig 1) adapted to actuate the drilling work device ([0060]); at least one drilling work device sensor configured to generate signals indicative of a spatial orientation of the drilling work device ([0037] 

    PNG
    media_image1.png
    565
    950
    media_image1.png
    Greyscale





Regarding claim 5, Pursimo further discloses that the at least one boom sensor is selected from one or more of an inertial measurement unit, and a proximity sensor ([0062]).

Regarding claim 6, Pursimo further discloses that the at least one drilling work device sensor is selected from one or more of an inertial measurement unit, a feed table extend sensor, a proximity sensor ([0024]).

Regarding claims 7, 13, and 18 Pursimo further discloses a user input interface (26) configured to provide a user input indicating to position the machine in the shipping configuration ([0068]).

Regarding claim 8, Pursimo further discloses that the controller is further configured to execute the predetermined sequential steps based on the user input to position the machine in the shipping configuration ([0068]).

Regarding claim 19, Pursimo further discloses that  the signals indicative of the spatial orientation of the boom are received by at least one boom sensor ([0062]).

Regarding claim 20, Pursimo further discloses that  the signals indicative of the spatial orientation of the drilling work device are received by at least one drilling work device sensor ([0066]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pursimo et al. (US 20140110168) alone


However, the Examiner is taking Official Notice that, in the art,  moving the boom to a predetermined transport position as disclosed by Pursimo, encompasses raising the boom by a first pre- determined angle, lowering it by a second pre-determined angle and further lowering it by a third pre-determined angle.
As a result, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Pursimo before him or her, to modify the method disclosed by Pursimo to include raising the boom to a first pre-determined angle, lowering to a second predetermined angle and further lowering the boom to a third predetermined  in order to reach an optimal predetermined transport position. 

Regarding claims 4, 12, and 17, Pursimo discloses automatically moving the drilling work device to a predetermined position ( [0006], also see figs 3-5), but does not specifically disclose that the drilling work device is tilted by a fourth pre-determined angle and further tilted by a fifth pre-determined angle.
However, the Examiner is taking Official Notice that, in the art,  moving the drilling work device to a predetermined position as disclosed by Pursimo, encompasses tilting the drilling work device by a fourth pre-determined angle and further tilting it by a fifth pre-determined angle.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niemezyk (US 10273754) discloses a mobile drilling rig is mountable on a separate drive chassis having running gear. a separate main frame may be having elongated members, each having outer end extensions and vertically adjustable support posts thereon.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/DANY E AKAKPO/Examiner, Art Unit 3672             

3/22/2022